DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0333386 to Bennett et al. (Bennett).
Claim 1
With regard to a plurality of monitoring modules, wherein each respective monitoring module of the plurality of monitoring modules is configured to generate a monitoring value at an output of the respective monitoring module based on a signal received at an input of the respective monitoring module, Bennett teaches 8 channels for monitoring the output from regulators (Fig. 1, CH0-CH7, power calculation logic 122; pars. 72, 76-79).  With regard to a data selector module configured to couple, for each step of a switching cycle, the input of each of the plurality of monitoring modules to one of a plurality of function modules such that each of the plurality of monitoring modules generates the monitoring value for each of the plurality of function modules to generate monitoring information, Bennett teaches an analog multiplexer and switch circuitry for connecting the regulators to the eight channels (Fig. 1, analog MUX 114, switch circuitry 120, control circuitry 126, regulators 108, 110; pas. 71, 73).  With regard to evaluation logic configured to determine whether a failure has occurred at the plurality of function modules based on the monitoring information, Bennett teaches a power calculation logic that generates an output based on the data collected from the eight channels (Fig. 1, power calculation logic 122; pars. 82, 91).
Claim 2
Bennett teaches cycling logic configured to cause, for each step of the switching cycle, the data selector module to: select, for each of the plurality of function modules, 
Claim 3
Bennett teaches that the data selector module comprises, for each respective monitoring module of the plurality of monitoring modules, a multiplexer configured to select one evaluation input from a plurality of evaluation inputs of the evaluation logic and couple the output of the respective monitoring module to the selected evaluation input, each evaluation input of the plurality of evaluation inputs being assigned to a respective function module of the plurality of function modules (Fig. 1, analog MUX 114; par. 75).
Claim 4
Bennett teaches cycling logic configured to cause, for each step of the switching cycle, the data selector module to: select a function module from the plurality of function modules; and couple the selected function module to the input of each of the plurality of monitoring modules (pars. 75, 76).
Claim 6
Bennett teaches that the evaluation logic is configured to determine a failure of a particular monitoring module of the plurality of monitoring modules based on the monitoring information (par. 91).
Claim 7

Claim 11
Bennett teaches that the plurality of monitoring modules comprises at least three monitoring modules (Fig. 1, CH0-CH7; par. 72).
Claim 12
Bennett teaches that the circuit does not include a built in self-test module.  Bennett does not teach built in self-test anywhere in the monitoring circuitry.
Claim 13
With regard to coupling, for each step of a switching cycle, an input of each of a plurality of monitoring modules to one of a plurality of function modules such that each of the plurality of monitoring modules generates a monitoring value for each of the plurality of function modules to generate monitoring information, Bennett teaches an analog multiplexer and switch circuitry for connecting the regulators to the eight channels (Fig. 1, analog MUX 114, switch circuitry 120, control circuitry 126, regulators 108, 110; pas. 71, 73).  With regard to determining whether a failure has occurred at the plurality of function modules based on the monitoring information, Bennett teaches a power calculation logic that generates an output based on the data collected from the eight channels (Fig. 1, power calculation logic 122; pars. 82, 91).
Claim 14

Claim 15
Bennett teaches that coupling comprises, for each respective monitoring module of the plurality of monitoring modules, selecting, by a multiplexer, one evaluation input from a plurality of evaluation inputs of the evaluation logic and coupling, by the multiplexer, the output of the respective monitoring module to the selected evaluation input, each evaluation input of the plurality of evaluation inputs being assigned to a respective function module of the plurality of function modules (Fig. 1, analog MUX 114; par. 75).
Claim 16
Bennett teaches for each step of the switching cycle: selecting a function module from the plurality of function modules; and coupling the selected function module to the input of each of the plurality of monitoring modules (pars. 75, 76).
Claim 18
Bennett teaches determining a failure of a particular monitoring module of the plurality of monitoring modules based on the monitoring information (par. 91).
Claim 19

Claim 20
With regard to a plurality of function modules, Bennett teaches switching regulators and linear regulators (Fig. 1, switching regulators 108, linear regulators 110; par. 73).  With regard to a plurality of monitoring modules, wherein each respective monitoring module of the plurality of monitoring modules is configured to generate a monitoring value at an output of the respective monitoring module based on a signal received at an input of the respective monitoring module, Bennett teaches 8 channels for monitoring the output from regulators (Fig. 1, CH0-CH7, power calculation logic 122; pars. 72, 76-79).  With regard to a data selector module configured to couple, for each step of a switching cycle, the input of each of the plurality of monitoring modules to one of the plurality of function modules such that each of the plurality of monitoring modules generates the monitoring value for each of the plurality of function modules to generate monitoring information, Bennett teaches an analog multiplexer and switch circuitry for connecting the regulators to the eight channels (Fig. 1, analog MUX 114, switch circuitry 120, control circuitry 126, regulators 108, 110; pas. 71, 73).  With regard to evaluation logic configured to determine whether a failure has occurred at the plurality of function modules based on the monitoring information, Bennett teaches a power calculation logic that generates an output based on the data collected from the eight channels (Fig. 1, power calculation logic 122; pars. 82, 91).
Allowable Subject Matter
Claims 5, 8-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2018/0172758 to Kashima teaches a voltage monitoring circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864